EXHIBIT 2 JOINT FILING AGREEMENT The undersigned hereby agree to the joint filing of Amendment No. 2 to Schedule 13D to which this Agreement is attached. Dated:February 8, 2010 DISCOVERY GROUP I, LLC for itself and as general partner of DISCOVERY EQUITY PARTNERS, L.P. By Michael R. Murphy* Michael R. Murphy Managing Member Daniel J. Donoghue* Daniel J. Donoghue Michael R. Murphy* Michael R. Murphy *By: /s/ Mark Buckley Mark Buckley Attorney-in-Fact for Daniel J. Donoghue Attorney-in-Fact for Michael R. Murphy
